TYSON, J. —
Only one exception was reserved during the trial as to the admissibility of evidence. The objection interposed was general — no ground whatever being stated. A part of the statement to which the objection was taken was clearly legal, and if it be conceded that the other portion was not, the court was under no duty to separate the legal from the illegal. — Wright v. State, 136 Ala. 139; Davis v. State, 131 Ala. 10; Roy v. State, 126 Ala. 9, and cases there cited.
We cannot affirm that the court clearly erred in its fouling of fact that the defendant was guilty as charged. The motion to discharge him was properly overruled.
Affirmed.